Citation Nr: 0415380	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  94-07 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from September 1964 to 
February 1971.  He served in the Republic of Vietnam during 
the Vietnam Era and was awarded the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) regional office in San 
Juan, Puerto Rico, that granted entitlement to service 
connection for PTSD with depression and awarded a rating of 
50 percent.  The veteran was notified of the rating decision 
in February 1993.

In February 1997, the Board remanded this matter to the RO 
for additional development, consideration of changes in the 
regulation pertaining to the rating of mental disorders, and 
to afford the veteran the hearing he requested.


REMAND

The veteran has perfected an appeal as to the original 
disability rating assigned to PTSD following the October 1992 
rating decision which granted service connection and assigned 
an effective date of November 1991.  Therefore, the VA is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A hearing at the RO was scheduled for the veteran in August 
2002.  In an August 2002 statement, he noted that the 
"hearing appointed for today must be cancelled."  In the 
same statement, he requested that his appeal be returned to 
the Board for final disposition.  Although these statements 
could be construed as a withdrawal of his previously-filed 
request for an RO hearing, it is not entirely clear whether 
the veteran no longer desires an RO hearing, and he has not 
explicitly withdrawn his request for a hearing.  He is 
entitled to a hearing at the RO upon his request.  38 C.F.R. 
§ 3.103(c).  As the Board is unable to render a final 
decision at this point, for the reasons explained below, when 
the appeal is returned to the RO, the RO should clarify the 
veteran's desires regarding a hearing, and provide him with a 
hearing if he so desires.

In a letter dated in April 2004, the veteran's representative 
asserted that his case should be remanded to the RO for 
further development, including affording the veteran a VA 
neuropsychiatric examination, and to ensure compliance with 
the Veterans Claims Assistance Act of 2000.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002) became law.  Generally, the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  Under VCAA, upon 
submission of a substantially complete application, VA must 
notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, what portion of 
that information and evidence is his responsibility and what 
is VA's responsibility, and of VA's inability to obtain 
certain evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Concerning the content of the VCAA notice requirement, a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give VA everything he or she has 
pertaining to his or her claim(s).  Although the veteran has 
been notified of the provisions of the VCAA in the context of 
claims for service connection, he has not received the sort 
of notice required by Quartuccio, supra, which is tailored to 
a claim for entitlement to an increased disability rating for 
PTSD.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA facilities, and 
records from Federal agencies, such as the Social Security 
Administration, as well as private medical records identified 
by the veteran.  The RO must obtained all relevant records 
identified by the veteran or otherwise evident from the 
claims folder.  In this regard, review of the file indicates 
that the veteran currently receives treatment for PTSD from 
the VA medical system.  Currently, records reflecting 
treatment up to 2001 are contained in the file and available 
for review by adjudicators.  In order to obtain a complete 
picture of the veteran's disability status throughout the 
time period at issue, recent VA treatment reports should be 
obtained in support of his claim.  Therefore, upon remand, VA 
treatment records from 2001 through the present should be 
obtained.  The veteran is hereby informed that if he has 
received any non-VA medical treatment or care for PTSD, he 
should notify the RO so that records reflecting this 
treatment may be obtained for review as well.

Furthermore, under 38 U.S.C.A. § 5103A(d)(1) (West 2002), VA 
must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
Fulfillment of the VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination which take into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  The most 
recent VA examination was performed in February 1995.  To 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
determine whether he desires a hearing on 
appeal before an RO employee.  If he does, 
such a hearing should be scheduled.  The 
veteran should be explicitly informed that 
if he fails to report for the hearing 
without good cause shown, his request for 
a hearing will be considered to have been 
withdrawn.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
applicable legal precedent are fully 
complied with and satisfied, to include 
notification to the veteran which is 
tailored to the nature of his particular 
claim.  See also 38 C.F.R. § 3.159 (2003).

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

4.  The veteran should be afforded a VA 
medical examination to determine the 
extent of his disability from PTSD with 
depression.  The claims folder, including 
all records obtained pursuant to the above 
request, should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  The examiner is requested to 
review all the medical evidence pertaining 
to PTSD with depression from November 1991 
until the present, providing comment upon 
the veteran's level of impairment as 
demonstrated by the symptomatology 
reflected in his records, as well as in 
the clinical examination, throughout this 
time period.  

5.  Then, the RO should again review the 
record and readjudicate the claim of 
entitlement to an initial disability 
rating in excess of 50 percent for PTSD, 
to include consideration of the evidence 
reflecting the veteran's impairment 
throughout the time period from November 
1991 until the present time.  The claim 
should be adjudicated under both the pre-
1996 PTSD rating criteria and the post-
1996 PTSD rating criteria, as appropriate.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


